Title: From George Washington to Major General Horatio Gates, 12 February 1777
From: Washington, George
To: Gates, Horatio



Dear Sir
Head Qrs Morristown Feby 12: 1777

This will be delivered you by the Officers who came with Colo. Hawsecker and under whose care he returns again. His arrival here was what I did not expect, as I had no particular, specific charge against him, nor has any thing more been alleged than General suspicions. All I meant or wished to be done respecting him, was that you should by inquiry trace if you could the causes of complaint and obtain some certain information of the Facts imputed to him. To this end I thought it proper that his conduct after his return home, should be marked with some degree of vigilance & cautious attention by our Friends in his Neighbourhood, but in such away as not to afford him room for suspicion. This I would wish to be done yet, but as to retaining him in arrest or under guard without some certain and positive accusation & witnesses to support it, It cannot be done; indeed his remaining here would put it much in his power to escape to the Enemy or to transmit them Intelligence of an injurious nature should he be so disposed. I am Dr Sir Yr Most Hbl. Set

Go: Washington

